                                                                          Case 5:19-cv-06214-EJD Document 25 Filed 05/21/20 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                  UNITED STATES DISTRICT COURT

                                                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                           SAN JOSE DIVISION

                                                                  7
                                                                       SCOTT JOHNSON,
                                                                  8                                                         Case No. 5:19-cv-06214-EJD
                                                                                      Plaintiff,
                                                                  9                                                         ORDER TO SHOW CAUSE
                                                                               v.
                                                                 10                                                         Re: Dkt. No. 21
                                                                       MONTPELIER ONE LLC,
                                                                 11
                                                                                      Defendant.
United States District Court




                                                                 12
                               Northern District of California




                                                                 13          On March 25, 2020, Defendant in the above-entitled matter filed a motion to dismiss this

                                                                 14   action pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure. Dkt. No. 21 (the

                                                                 15   “Motion”). Plaintiff’s deadline to respond to the Motion was April 8, 2020. As of the date of this

                                                                 16   order, Plaintiff has not filed a response.

                                                                 17          The Court hereby issues an ORDER TO SHOW CAUSE why Plaintiff’s claims should not

                                                                 18   be dismissed pursuant to the Motion or pursuant to Rule 41(b) of the Federal Rules of Civil

                                                                 19   Procedure for failure to prosecute. If Plaintiff fails to file a written response to this order to show

                                                                 20   cause or to the Motion by June 1, 2020, the case shall be dismissed for failure to prosecute.

                                                                 21          If Plaintiff files an opposition to the Motion, Defendant may file a reply no later than June

                                                                 22   8, 2020. The hearing on the Motion set for June 4, 2020 is tentatively rescheduled to June 25,

                                                                 23   2020 at 9:00 a.m.

                                                                 24          IT IS SO ORDERED.

                                                                 25   Dated: May 21, 2020

                                                                 26                                                     ______________________________________
                                                                                                                        EDWARD J. DAVILA
                                                                 27                                                     United States District Judge
                                                                 28
                                                                      Case No.: 5:19-cv-06214-EJD
                                                                      ORDER TO SHOW CAUSE
